DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 19, 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US20190011541A1 (O'Keeffe).
1. O'Keeffe discloses A time-of-flight light detection system (¶61), comprising:
a plurality of circuits(1520a, b, 1580a, 1585) arranged sequentially (Fig. 15C) along a signal path(from detector to 1580a, 1584) that comprises a plurality of signal channels (Fig. 15C: 1520a,b), the plurality of circuits comprising a first circuit(detectors) and a second circuit(1580a) arranged downstream  along the signal path from the first circuit (Fig. 15C);
a reference signal source(1502) configured to generate a plurality of reference signals(1503a,b), wherein each of the plurality of signal channels(1520a,b) at the first circuit receives at least one of the plurality of reference signals (Fig. 15C it is noted that the control signals 1503a and 1503b inherenly have a source such as the maser controller as taught in ¶118; ¶123, 124); and
an evaluation circuit coupled to the plurality of signal channels to receive a processed reference signal from the signal path (Fig. 15C: malfunction indicator circuit 1551; ¶124-125), the evaluation circuit further configured to compare the processed reference signal to a first expected result to generate a first comparison result (Fig. 15C: comparator 1595, threshold value 1590; ¶125).

2. O'Keeffe discloses The time-of-flight light detection system of claim 1, wherein the reference signal source is a current source and the plurality of reference signals are current reference signals (Fig. 15C; ¶123-125 it is noted that the disclosed electrical signals inherently have electrical current).

7. O'Keeffe discloses The time-of-flight light detection system of claim 1, wherein the first circuit is a photodetector circuit (Fig. 15C: detector 1; ¶123) and the second circuit is one of an amplifier circuit or an analog-to-digital converter circuit (Fig. 15C: detector 2 and amplifier 1580a; ¶123-125).
19. O'Keeffe discloses The time-of-flight light detection system of claim 1, wherein the reference signal source is configured to inject the plurality of reference signals between two light acquisition periods of the time-of-flight light detection system (¶128 “malfunction indicator circuit 1550 can generate the measure of difference between the two sets of reflection signal”).
22. O'Keeffe discloses A method of evaluating at least one characteristic of a plurality of signal channels in a time-of-flight light detection system (¶61) that includes a plurality of circuits arranged sequentially along a time-of-flight light detection signal path (Fig. 15C: detector 1, detector 2; ¶123) that comprises the plurality of signal channels (Fig. 15C: control wires 1502 carrying control signals 1503 a and 1503 b; ¶123), the plurality of circuits including a first circuit and a second circuit arranged downstream from the first circuit (Fig. 15C: detector 1, detector 2; ¶123), the method comprising:
generating a plurality of reference signals (Fig. 15C control signals 1503a and 1503b inherenly ¶118, 123, 124);
injecting at least one of the plurality of reference signals into each of the plurality of signal channels at the first circuit such that the plurality of reference signals are processed in the signal path (Fig. 15C: note that the output of the detectors also include the reflection signals 1535a 1535b; ¶124);
comparing a processed reference signal to an expected result to generate a comparison result (Fig. 15C: comparator 1595, threshold value 1590; ¶125);
evaluating the at least one characteristic of at least one of the plurality of signal channels based on the comparison result (Fig. 15C: malfunction indicator circuit 1551; ¶124-125); and
determining whether either of the first circuit or the second circuit is defective based on the at least one evaluated characteristic of the at least one of the plurality of signal channels (Figs. 15B-15C; ¶122-130 “the malfunction indicator can diagnose differences between the sets of reflection signals (e.g. indicative of a malfunctioning detector)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Keeffe.
15. While O'Keeffe does not make explicit, O'Keeffe teaches The time-of-flight light detection system of claim 1, wherein the first circuit comprises an analog multiplexer (Fig. 17A: combiner 1720 which noted in ¶129 that combiner 1720 a time shares (e.g. time multiplexes)) coupled to the plurality of signal channels and configured to receive the plurality of reference signals as inputs and route each of the plurality of reference signals to a different one of the plurality of signal channels (Fig. 15C, D, 17A ¶123-125, 129 it would have been obvious to one of ordinary skilled in the art to combine the teaching of O'Keeffe to use a multiplexer to multiplex the control signal to the detectors 1520a and 1520b as taught by Figs. 15C and 17A because doing so may provide for flexibility and simplicity in design and a single beam splitter (such as 1510b) may be used to route the control signal in addition to the information signal, hence may provide for ;less components and smaller and simpler design).
20. While O'Keeffe does not make explicit, O'Keeffe teaches The time-of-flight light detection system of claim 1, wherein the reference signal source is configured to inject the plurality of reference signals during a light acquisition period of the time-of-flight light detection system (¶123-130 it would be obvious to one of ordinary skill in the art to continuously send the control signal while the measurement of time of flight is happening since the monitoring of the functioning of the system would be more robust hence reliability of the system would increase).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Keeffe in view of US20190178974A1 (Droz)  
18. O'Keeffe discloses The time-of-flight light detection system of claim 1, further comprising:
a system controller (¶118: master controller),
wherein the evaluation circuit is configured to detect a fault in the time-of-flight light detection system based on the first comparison result, and indicate the fault to the system controller (Fig. 15C; ¶124-125), and
while O'Keeffe does not explicitly disclose, O'Keeffe in view of Droz teaches
the system controller is configured to receive the fault and, in response thereto, perform at least one of: disable the time-of-flight light detection system, reduce a performance of the time-of-flight light detection system, or lower a priority of the LIDAR sensor relative to another object scanning sensor (Droz ¶105 “in response to determining the fault condition, the system 400 may be operated in a second mode of operation … The second mode of operation may also include … coarse point cloud data [which] may include reduced resolution data”).
It would have been obvious to one of ordinary skill in the art to modify O'Keeffe to include the second mode of operation during a fault detection because doing so may provide for more robust system that would continue to function, hence a more reliable system, even when a malfunction occurs.
Allowable Subject Matter
Claims 3, 6, 8-14, 16-17, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art does not teach the evaluation circuit to be configured to receive a plurality of processed reference signals from the signal path, each of the plurality of processed reference signals being derived from at least one of the plurality of reference signals, and the evaluation circuit is further configured to compare each of the plurality of processed reference signals to at least one of a plurality of expected results to generate a plurality of first comparison results, in combination with the other claimed features.
The closest prior art does not teach the first circuit to include a photodetector array configured to generate electrical signals based on received light, the reference signal source is configured to inject one of the plurality of reference signals into each of the plurality of signal channels at the first circuit such that each reference signal is combined with at least one of the electrical signals to generate combined signals that are processed by the signal path to generate processed combined signals, and the evaluation circuit configured to receive a processed combined signal from the signal path, the evaluation circuit further configured to compare the processed combined signal to a second expected result to generate a second comparison result, in combination with the other claimed features.
The closet prior art does not teach a memory device configured to store information corresponding to a plurality of different current pulse patterns, and a selection element configured to select one of the plurality of different current pulse patterns and control the reference signal source to generate at least one of the plurality of reference signals based on the selected one of the plurality of different current pulse patterns, in combination with the other claimed features.
The closet prior art does not teach the reference signal source and the analog multiplexer to be controlled to implement a time shift of the plurality of reference signals such that adjacent channels of the plurality of signal channels receive corresponding reference signals of the plurality of reference signals at different times, in combination with the other claimed features.
The closet prior art does not teach a plurality of first time intervals to be interleaved with a plurality of second time intervals, wherein the first circuit includes a photodetector array configured to generate electrical signals based on received light during the plurality of first time intervals, wherein the photodetector array is not providing signals to the signal path during the plurality of second time intervals, and the reference current source is configured to inject the plurality of reference signals into the plurality of signal channels at the first circuit during the plurality of second time intervals, in combination with the other claimed features.
The closet prior art does not teach a plurality of circuits arranged sequentially along a signal path that comprises a plurality of signal channels, where the plurality of circuits include a first circuit and a second circuit arranged downstream from the first circuit, a reference signal source configured to generate a plurality of reference signals, each of the plurality of signal channels at the first circuit receives at least one of the plurality of reference signals, the first circuit comprising a plurality of readout elements and a plurality of photodetector readout channels representative of a first portion of the plurality of signal channels and coupled to the plurality of readout elements, the plurality of readout elements configured to selectively route the plurality of reference signals to the plurality of photodetector readout channels, the second circuit comprising a plurality of processing channels representative of a second portion of the plurality of signal channels, the plurality of processing channels including a plurality of processing elements configured to generate processed reference signals derived from the plurality of reference signals and output the processed reference signals from the second circuit, and an evaluation circuit coupled to the signal path to receive a processed reference signal of the processed reference signals, the evaluation circuit configured to compare the processed reference signal to a first expected result to generate a first comparison result.

Allowable Subject Matter
Claims 23-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645